  From:    Christopher C. Jeffries CJeffries@kg-law.com
Subject:   RE: Tara Grim v. BPD, et, al./Case No.: 1:18-cv-03864 ELH
   Date:   June 11, 2019 at 2:25 PM
     To:   Jason Downs Jason@downscollins.com


       Dear Counsel,

       Your understanding of our conversations, as stated in your June 10 email below, is
       correct. To be clear, I have not been engaged by Mr. Paul and I cannot act on his behalf.
       I cannot, therefore, resolve the cost of service issue with you at this point.
       Best,


       Christopher C. Jeffries
       www.christophercjeffries.com
       D 410-347-7412 | F 410-361-8214
       cjeffries@kg-law.com | vCard

       KRAMON & GRAHAM                                PA
       AT TO R N E Y S AT L AW

       One South Street | Suite 2600 | Baltimore, MD 21202
       T 410-752-6030 | F 410-539-1269 | www.kramonandgraham.com



       From: Jason Downs <Jason@downscollins.com>
       Sent: Monday, June 10, 2019 4:20 PM
       To: Christopher C. Jeffries <CJeffries@kg-law.com>
       Subject: Re: Tara Grim v. BPD, et, al./Case No.: 1:18-cv-03864 ELH

       Yes, we can wait until that time before filing.

       Best,

       Jason

       From: "Christopher C. Jeffries" <CJeffries@kg-law.com>
       Date: Monday, June 10, 2019 at 3:53 PM
       To: Jason Downs <Jason@downscollins.com>
       Subject: RE: Tara Grim v. BPD, et, al./Case No.: 1:18-cv-03864 ELH

       Jason,
       I understand your position. Let me see if I can get some closure on the issue raised in
       your email immediately below. I can get back to you by 2:00 tomorrow if that works for
       you. If that presents a problem, and you cannot wait to file something until after that time,
       please let me know.
       Thanks,


       Christopher C. Jeffries
       www.christophercjeffries.com
       D 410-347-7412 | F 410-361-8214
       cjeffries@kg-law.com | vCard
cjeffries@kg-law.com | vCard

KRAMON & GRAHAM                  PA
AT TO R N E Y S AT L AW

One South Street | Suite 2600 | Baltimore, MD 21202
T 410-752-6030 | F 410-539-1269 | www.kramonandgraham.com



From: Jason Downs <Jason@downscollins.com>
Sent: Monday, June 10, 2019 10:50 AM
To: Christopher C. Jeffries <CJeffries@kg-law.com>
Subject: FW: Tara Grim v. BPD, et, al./Case No.: 1:18-cv-03864 ELH

Good morning,

I hope all is well. It was nice speaking with you regarding this matter last week.

My understanding from our call is that you don’t currently have authorization to say that
you represent Defendant Paul. You also don’t anticipate a problem with the City paying
the current cost of service as set forth below - $581.45 if Defendant Paul retains your
firm. However, you don’t have an anticipated timeframe of when the City would pay,
assuming, arguendo, the City agrees with your analysis. Lastly, you don’t believe a
Motion would be necessary under the Rule.

Given that Plaintiff has not been assured payment nor has she been assured as to an
anticipated timeframe within which to expect payment, we plan to move forward with
drafting the Motion. We don’t have any other mechanism to force Defendant Paul to pay
the cost of service after unnecessarily making us chase him and serve him.

I appreciate your call, and always appreciate trying to work through these matters with
you.

Thanks,

Jason Downs
Partner




20 S. Charles Street
Suite 901
Baltimore, Maryland 21201
Office: (410) 462-4529
Fax:     (410) 995-7200
www.downscollins.com

This message is from the law office of Downs Collins, P.A. This message and any
attachments may contain legally privileged or confidential information, and are intended
attachments may contain legally privileged or confidential information, and are intended
only for the individual or entity identified above as the addressee. If you are not the
addressee, or if this message has been addressed to you in error, you are not authorized
to read, copy, or distribute this message and any attachments, and we ask that you
please delete this message and attachments (including all copies) and notify the sender
by return e-mail or by phone at 410-462-4529. Delivery of this message and any
attachments to any person other than the intended recipient(s) is not intended in any way
to waive confidentiality or a privilege. All personal messages express views only of the
sender, which are not to be attributed to Downs Collins, P.A., and may not be copied or
distributed without this statement.

From: Jason Downs <Jason@downscollins.com>
Date: Monday, May 27, 2019 at 4:15 PM
To: "Christopher C. Jeffries" <CJeffries@kg-law.com>
Cc: Jasmine Dixon <jasmine@downscollins.com>, Kisha Thomas
<kisha@downscollins.com>
Subject: Re: Tara Grim v. BPD, et, al./Case No.: 1:18-cv-03864 ELH

Good afternoon,

Please let us know by COB Friday, May 31 whether Defendant Paul agrees to pay the
costs of service. At this juncture, the cost is $581.45. An itemized list of expenses is
below.

$270.00 – Legal Papers
$13.95 – Certified Mail Fee
$100.00 – Ruppert Agency LLP
$197.5 – half hour of attorney’s fees for drafting Notice of Lawsuit

Plaintiff will have no realistic option but to draft a Motion for Award of Service Expenses
and Attorney’s Fees should the Defendant not agree to voluntarily pay the costs as they
stand without the drafting said Motion.

Best,

Jason Downs
Partner




20 S. Charles Street
Suite 901
Baltimore, Maryland 21201
Office: (410) 462-4529
Fax:     (410) 995-7200
www.downscollins.com
This message is from the law office of Downs Collins, P.A. This message and any
attachments may contain legally privileged or confidential information, and are intended
only for the individual or entity identified above as the addressee. If you are not the
addressee, or if this message has been addressed to you in error, you are not authorized
to read, copy, or distribute this message and any attachments, and we ask that you
please delete this message and attachments (including all copies) and notify the sender
by return e-mail or by phone at 410-462-4529. Delivery of this message and any
attachments to any person other than the intended recipient(s) is not intended in any way
to waive confidentiality or a privilege. All personal messages express views only of the
sender, which are not to be attributed to Downs Collins, P.A., and may not be copied or
distributed without this statement.

From: "Christopher C. Jeffries" <CJeffries@kg-law.com>
Date: Thursday, April 4, 2019 at 12:31 PM
To: Jason Downs <Jason@downscollins.com>
Subject: FW: Tara Grim v. BPD, et, al./Case No.: 1:18-cv-03864 ELH

Jason,
I have not been authorized on behalf of Mr. Paul to waive formal service in this case.
Thanks,
Chris


Christopher C. Jeffries
www.christophercjeffries.com
D 410-347-7412 | F 410-361-8214
cjeffries@kg-law.com | vCard

KRAMON & GRAHAM                   PA
AT TO R N E Y S AT L AW

One South Street | Suite 2600 | Baltimore, MD 21202
T 410-752-6030 | F 410-539-1269 | www.kramonandgraham.com



From: Christopher C. Jeffries
Sent: Monday, March 18, 2019 10:44 AM
To: 'Jason@downscollins.com' <Jason@downscollins.com>
Subject: Tara Grim v. BPD, et, al./Case No.: 1:18-cv-03864 ELH

Jason,
I received the request to waive service in the above regarding Mr. Paul. I will let you
know if he agrees to waive formal service.
Thanks,
Chris


Christopher C. Jeffries
www.christophercjeffries.com
D 410-347-7412 | F 410-361-8214
cjeffries@kg-law.com | vCard
KRAMON & GRAHAM                     PA
AT TO R N E Y S AT L AW

One South Street | Suite 2600 | Baltimore, MD 21202
T 410-752-6030 | F 410-539-1269 | www.kramonandgraham.com




***************************
This communication is from a law firm and may contain confidential or privileged information.
Unauthorized retention, disclosure, or use of this information is prohibited and may be unlawful under
18 U.S.C. §§ 2510-2521. Accordingly, if this email has been sent to you in error, please contact the
sender by reply email or by phone at 410-752-6030.


***************************
This communication is from a law firm and may contain confidential or privileged information.
Unauthorized retention, disclosure, or use of this information is prohibited and may be unlawful under
18 U.S.C. §§ 2510-2521. Accordingly, if this email has been sent to you in error, please contact the
sender by reply email or by phone at 410-752-6030.

***************************

This communication is from a law firm and may contain confidential or privileged information.
Unauthorized retention, disclosure, or use of this information is prohibited and may be unlawful under
18 U.S.C. §§ 2510-2521. Accordingly, if this email has been sent to you in error, please contact the
sender by reply email or by phone at 410-752-6030.
